Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on 07/03/2021.
	Claims 13-20 are pending. All other claims are canceled. 
	
Reasons for Allowance
Claims 13-20 are allowed. 
The following is the Examiner’s statement of reasons for allowance:

	Applicant’s arguments filed on July 30, 2021, regarding claim rejections under 35 U.S.C. 112 have been considered and are found to be persuasive. The rejections are withdrawn. 
	
	An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention; either individually or in combination. See cited references in form PTO-892. 

Davis focuses on settlement of electronic currency and emphasizes the use of transaction identifiers and device identifiers along with the usage of encryption techniques to secure the transfer of the electronic funds. Davis teaches the data element reserved for private use, or an alternative data element reserved for private use in the transaction message, may include input information associated with the payer 102. The input information may include a transaction identifier associated with a prior blockchain transaction as well as a public key associated with the payer 102 and a digital signature. The digital signature may be generated using a private key corresponding to the public key and may be used for verification of ownership of a blockchain currency amount associated with the transaction identifier by the payer 102, such that the payer 102 is authorized to transfer the blockchain currency in the requested transaction.
The account database 208 may be configured to store a plurality of account profiles 210. Each account profile 210 may include data related to a consumer (e.g., the payer 102, payee 104, etc.) or a transaction account associated thereof, including at least an account identifier, a fiat currency amount, and one or more blockchain currency amounts. Each blockchain currency amount may be associated with a blockchain network 106. The account identifier may be a unique value associated with the account profile 210 used for identification thereof, such as a transaction account number, wallet identifier, device identifier, username, e-mail address, phone number, etc. In some embodiments, the account identifier may be a private key. The account profile 210 may also include a plurality of associated address identifiers used in blockchain transactions associated with the related consumer and/or transaction account.
Davis teaches that the issuer 112 can convert the fiat current from or to blockchain currency. 
Medvinsky teaches updating identity data on network-enabled devices. The method provides for providing certificate signing requests and/or device identifiers to an external trust authority, which in response generates digital certificates and/or key pairs. The generated digital certificates and/or key pairs can be provided to a network-enabled device in response to an update request. Medvinsky also teaches generating global public and private keys and certificate signing requests. 
Rolfe, U.S. Patent Application Publication 2017/0245146, teaches generating user identifiers and linking the user identifier to a user device. Furthermore, Rolfe teaches encrypting account information, the account information being associated with the user account tied to the user device and user identifier. 
The references relied upon and those cited teach decrypting transaction information using a public key, which is tied to a user device in order to advance a transaction. Decryption of data is obviously performed automatically once the data is received. Stating that such decryption of data is done automatically merely amounts to how general transactions are executed and carried out. If a settlement entity receives encrypted transaction information, the entity must decrypt the data in order to execute the transaction; the decryption is done as soon as the data is received which amounts to the decryption being done automatically. See U.S. Patent Application Publication 2016/0012465 to Sharp. 

Based on at least the above references and all references relied upon and cited throughout prosecution, fail to disclose the claimed limitations as a whole. The claims are novel over the prior art. Also, a combination of the above references or any of the relied upon or cited references would not be obvious to one of ordinary skill in the art. All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
The references relied upon during prosecution and those cited fail to disclose: 
create a plurality of unique user identifiers for the plurality of users wherein a first unique user identifier of the plurality of unique user identifiers is associated with an account for a first user of the plurality of users; 15
create a plurality of unique device identifiers for , the plurality of client devices wherein a first unique device identifier of the plurality of unique device identifiers is associated with a first client device of the plurality of client devices and further wherein the first unique user identifier is associated with at least one unique device identifier of 20the plurality of unique device identifiers; 
create and store a unique pair of public and private cryptographic keys associated with the first unique user identifier; 1send the unique pair of public and private cryptographic keys to each  client devices identified using the unique device identifiers associated with the first unique user identifier; 
create a single pair of global public and private cryptographic transaction keys; 5send the global public cryptographic transaction keys to each client devices of the plurality of client devices; 
create a user profile associated with the first unique user identifier, the user profile comprising a plurality of information elements further wherein the plurality of information elements are encrypted using the private cryptographic key associated with the first unique user identifier and the user profile is encrypted using the global private cryptographic transaction key; associate a transaction repository with the first unique user identifier- wherein the 15transaction repository is encrypted 
 convert a transaction amount comprised within the plurality of transaction elements of each decrypted transaction of the plurality of decrypted transactions by applying a conversion factor for converting the transaction amount in the electronic currency denomination based on the localization information comprised within the electronic 15currency and the localization information comprised within the decrypted transaction;  compute a consolidated debit or credit amount by combining, based on the plurality of transaction elements comprised within each decrypted transaction, the converted transaction amount for at least a portion of the plurality of decrypted 20transactions between the first client device and a second client device of the plurality of client devices;
 25convert the consolidated debit or credit amount by applying a conversion factor based on the localization information comprised within the electronic currency and 3a localization element comprised within the user profile associated with the first unique user identifier; update  an account balance information element by applying the consolidated debit or credit amount comprised within in-the encrypted user profile 5 associated with the first unique user identifier; and encrypt the transaction repository using the global private cryptographic transaction key.


A prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/17/2021